           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 1 of 17




                                                                                      Page 1
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                     KANSAS CITY, KANSAS DIVISION


      D.M., a minor, by and through      )
                                                                                                        '




      his next friend and natural        )
      guardian, KELLI MORGAN,            )
                                         )
                         Plaintiff,      )
                                         )
                                         )
            vs.                          )Case No. 2:18-CV-02158
                                         )
                                         )
      WESLEY MEDICAL CENTER LLC d/b/a    )
      WESLEY MEDICAL CENTER-WOODLAWN;    )
      WESLEY WOODLAWN CAMPUS; BRIDGET    )
      GROVER, PA-C; DR. GREGORY          )
      FAIMON; LISA JUDD, RN; VIA         )
      CHRISTI HOSPITALS WICHITA,         )
      INC.; JENNIFER CHAMBERS-DANEY,     )
      ARNP; DR. BALA BHASKAR REDDY       )
      BHIMAVARAPU; CEP AMERICA-KS        )
      LLC; DR. CONNOR HARTPENCE; DR.     )
      STEFANIE WHITE; DR. JAMIE          )
      BORICK; and AARON KENT, RN,        )
                                         )                                                          ;
                         Defendants.     )                                                          ;
                                         )

                          D E P O S I T I O N

            The videotape deposition of BALA BHASKAR REDDY

      BHIMAVARAPU, M.D. taken on behalf of the Plaintiff

      pursuant to the Federal Rules of Civil Procedure before:

                     RICK J. FLORES, CSR
                     KELLEY REPORTING ASSOCIATES, LTD.
                     515 South Main, Suite 108
                     Wichita, Kansas 67202                                                          '




      a Certified Shorthand Reporter of Kansas, at 245 North

      Waco, Suite 260, Wichita, Sedgwick County, Kansas, on the

      4th day of January, 2019, at 11:52 a.m.                                                      '




                                                                        � DEFENDANT'S


                                                                        i
                                                                        :I  EXHIBIT

                                                                                  C
KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                      WICHITA, KANSAS
                                      316.267.8200                                      67202
                                                                   3f6275c8-36ff-4c6d-86f2-9090b9b49473
                 Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 2 of 17




                                                                                         Page 36
             1                 adequate time for some rest, so I would have
             2                 tried to wake him up at that point.
             3           Q.    At that point when you first arrived?
             4          A.     During my rounds, basically.
             5          Q.     Okay.     And your rounds would have began after
             6                 your review of the records and after
             7                 discussions with the residents; correct?
             8          A.     That is correct.
             9          Q.     So your rounds would have been around what
      10                       10:30 or 11:00, late morning; correct?
      11                A.     Right.
                                                                                                         I

      12                Q.     Yeah.     And then at least -- and you said that
      13                       would have been sufficient amount of time
      14                       during that to wake him up?
      15                A.     Decent time.
      16                Q.     Okay.     What would be the minimal time that
      17                       you'd allow him to sleep where you could wake
      18                       him up?
      19                                       MR. DAY:        Object to form.
      20                A.     I don't know if there's a minimal time,
      21                       basically.      It all depends on the situation
     22                        and how tired the kid is, what the -- you
      23                       know, what's the situation the kid came in
     24                        with.
     25                 Q      So what was your understanding, at least, as
         _________________________________ ___
.......,..                                                                             ...,...-      ....,,

KELLEY REPORTING ASSOCIATES, LTD        515 S. MAIN, STE 105                     WICHITA, KANSAS
                                         316.267.8200                                             67202
                                                                       3f6275c8-36ff-4c6d-86f2-9090b9b49473
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 3 of 17




                                                                                   Page 37               11
       1                  it re late s to sle e p whe n the time D.M. was
       2                  admitte d to the floor?
       3           A.     He was tired when he came in.           He was
       4                  vomiting.      He was dehydrated.       He got fluids.
       5                  He was able to re st not throwing up and he                                    :
                                                                                                         '

       6                  was sleeping.
                                                                                                          -




       7           Q.     And do you know what time he we nt to sleep?
       8           A.     I do not recall.
       9           Q.     Do you know during that time pe riod whether
 10                       any type of ge ne ral ne urological e xam was                              I



 11                       done of D.M.?
 12                A.     I don't think so.
 13                Q.     Okay.    Base d on your re vie w of the records,
 14                       the ER re cord, do you se e that any general
 15                       ne urological e xam was done?
 16                                       MR. YOUNG:      Object to form;
 17                       foundation.
 18                A.     Can I go into
 19                                       MR. GIROUX:     If you need a copy
 20                      of them, I got them, Don.
 21                                       MR. GRIBBLE:     What do you want?
 22                A.    ED note.      That's what we are talking about.
 23                      Thank you.
 24                                       MR. GRIBBLE:     Triage 1, triage 2,                   1




 25                      rest of the note.
 ,__


KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                     WICHITA, KANSAS
                                   316.267.8200                                       67202
                                                                 3f6275c8-36ff-4c6d-86f2-9090b9b49473
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 4 of 17




                                                                                    Page 41
      1                   presentation at the ED.            That was not a
                                                                                                   •



   2                      presenting complaint to the ED.
   3               Q.     And then in pediatric patients, would you
   4                      agree with me that sometimes symptoms can wax
                                                                                                  I:
   5                      and wane?
   6               A.     They can.
   7               Q.     And then as Dr. Hartpence said, it's good to                            11
                                                                                                  I:
   8                      be thorough; agreed?
   9               A.     Yes.
                                                                                                  I,

 10                Q.     And you would be thorough, as well?
 11                A.     I would say so.
 12                Q.     And you would agree with me that in a patient
 13                       that is presenting to a hospital for a second
 14                       time with the same illness, it'd be                     you
 15                       would want to be thorough enough to know
 16                       exactly what happened on the first admission,
 17                       the first hospitalization?
 18                                       MR. DAY:        Object to form.
 19                A.    Well, number one, it is not a
 20                       hospitalization.        They went to the ED, so it
 21                      was not a hospitalization.
 22                Q.     Fair.
 23                A.    And it is not uncommon for pediatric patients
 24                      to be seeing two providers in one day.                      I've
 25                      seen that a lot.         And the presentation of him

KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                     WICHITA, KANSAS
                                   316.267.8200                                        67202
                                                                  3f6275c8-36ff-4c6d-86f2-9090b9b49473
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 5 of 17




                                                                                  Page 42
   1                      throwing up after an antibiotic is, again,                                 :

   2                      very common in pediatric patients.                And then
      3                   somebody was having, you know, vomiting prior
   4                      and throwing up, that is not a -- you know,
   5                      that is very consistent with a strep throat.
   6               Q.     Okay.     That's very consistent with strep
   7                      throat?
   8               A.     Yeah.                                                                      .
                                                                                                     .
  9                Q.     You've seen many times multiple admissions to                              i



 10                       ERs with patients who are diagnosed with a
                                                                                                     '




 11                       strep throat?
 12                A.     I would say yes.        I mean, again, admission
 13                       it's just a visit to the ED.           It's not
 14                       admission to the ED.
 15                Q.     Yeah, and I said -- that time I said the ED
 16                       so.
 17                A.    Right.
 18                Q.     He had two admissions to the emergency
 19                      department; correct?
 20                A.    Yes.
 21                Q.    Yeah.     And the information that you garnered
 22                      regarding the first ED visit came exclusively
 23                      from the resident; correct?
 24                A.    That is correct.
 25                Q.    And then we know, based on what Dr. Hartpence
                                                                                                 •


KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                    WICHITA, KANSAS
                                    316.267.8200                                      67202
                                                                 3f6275c8-36ff-4c6d-86f2-9090b9b49473
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 6 of 17




   1                      don't know this.
   2                               Do you bill for the time that he sees
   3                      the patient?
      4                            How does the billing work?
   5               A.     I don't bill for the time he sees.                It's
   6                      basically more on what I see              I mean, in
   7                      pediatrics, I, typically, don't do like
   8                      time-based coding, no, I don't.             That's more
   9                      ICU, maybe other specialties do it, but not
 10                       me.
 11                Q.     The billing component, at least, from your
 12                       practice, occurs when you actually see the
 13                       patient?
 14                A.     That is correct.
 15                Q.     Okay.    And then        and that's what I thought.
 16                                When you see -- when you mentor
 17                       residents and fol l ow residents, are you paid
 18                       any type of additional compensation to be
 19                      invol ved with -- with their training?
 20                A.    No.
 21                Q.    At any point -- l et me ask you this:                  Do you
 22                      know who Kel l i Morgan is?
 23                A.    D.M. mom.
 24                Q.    Yeah.     Do you know Kevin Morgan?
 25                A.    He's the dad.

KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                    WICHITA, KANSAS
                                   316.267.8200                                       67202
                                                                 3f6275c8-36ff-4c6d-86f2-9090b9b49473
            Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 7 of 17



                                                                                                     Page 1

        A            amount 36:13           awake 67:23,24        best 19:11 48:24,25 brought 6:23 77:9
AARON 1:14 2:22      anatomy 50:16            68:3,5,8            better 12:8,11      busy24:6
able 37:5 50:3       anesthesiologist       aware24:13 34:13      beyond 10:25
                       29:16 30:12 32:2       47:21 49:16,22      Bhaskar 1:12,18             C
  67:19                                                                                C2:l 3:1,17
Absolutely 6:10        60:10                  58:24 59:15 61:8      3:7 4:3 5:2,7,14
                     Angela  34:20          a.m 1:26 34:12          79:6               call 5:16 12:14 15:8
academic 22:2
                     answer6:12   71:19                           Bhimavarapu 1:12       19:23,25 20:4
accessed 18:14 19:4                                  B
                     answering 6:13                                 1:19 3:7 4:3,7 5:3   23:20 28:12,16,18
  19:5,13                                                                                30:2  33:16,25
                     antibiotic 42:1        B2:4                    5:7,14 6:16 62:14
accident 61:3
                     anticipate 56:24       babies 43:20,21         79:6                 35:9 43:24 56:5
accurate 62:25
                     anybody   62:3         baby78:3              big76:9                56:11,19,25   73:21
action 5:21 80:19
                       72:12                back 7:13 22:15,24    bill 64:2,5            73:22
addendum 26:15
                     anytime  49:9 58:6      33:14 56:5 62:16     billing25:16 64:4    called  8:4 9:6 25:23
additional 64:18
                       68:24                 62:19 66:1,10          64:11                27:21  28:9,14,25
address 52:18,20
                     anyway 59:11            73:21                bit 59:7               30:8 35:22 56:3,4
addressed 24:4
                     apologize 27:11        bad 69:20 71:20       bits 39:12,15        callosum   61:6
  52:22                                                                                calls 19:20 20:22
                     appended 80:15         Bala 1:12,18 3:7      blanking 8:18
adequate 36:1
                     approximately           4:3 5:2,7,14,16      bleeds 50:18           34:3,6 44:16 46:4
admission 22:23
                       33:7 47:5             26:16 77:6 79:6      block21 :9,15,18       55:25
  41:16 42:12,14                                                                       CAMPUS      1:9
                     APRN3:2                balance40:2 44:1      blue 57:12 58:11
  45:24                                                                                candidates   9:4
admissions 42:9,18 area 63:16
                                             44:13 45:9,17,25       72:17
                     arms 31:11,17,21        48:10,17,17,25       body 31:18           capable 17:20
admit 17:17 21:1
                     ARNP 1:12               50:8 53:8,23,24      Borick 1:14 3:16     care  10:20 11:1
  25:2                                                                                   12:3,5,10 13:12
admitted 8:1 17:9    arrival 55:16           54:6,10,21 55:2        5:24 10:25 11:24
                                            based37:13 42:25        13:8,12 15:16        20:9  26:21 27:6
  23:11,17,19 34:7 arrive 28:23                                                          30:14 32:9 44:14
                     arrived 35:21 36:3      43:11 49:7 52:8        17:4,10 21:7
  37:2 44:9 47:15                                                                        44:25  45:9 52:2
                     Ascension 71:4,8        59:23 66:15 70:14      27:25 30:19 34:11
adult 39:4,7,14,18
                       71:10,11             basic 38:25 39:24       43:1,4,6 69:4 75:1   55:3  57:2 65:11
Advanced 3:22
                     asked 49:8 69:20        67:4 68:9            Borick's 34:17         65:13 70:12 76:13
advantage 12:22
                                            basically 7:13,19     born 77:8              76:15
affiliation 22:1,2,6 asking 6:11 31:15
                       54:2 59:13 72:4,4     8:5 10:1,12 13:10    Boston 8:20          cared46:25
agree 10:23 12:3,11
                     asleep 67:6             14:1 15:20 33:10     Box2:19              caring  72:25
  12:19 13:9 17:23                                                                     carried 49:11,25
                                             36:4,21 48:5,10      brain 48:14 50:16
  41:4,12 52:16,17 assessment 20:24                                                    case 1:7 16:20,23
                     ASSOCIATES              50:16 53:19 59:23      50:18 65:9
agreed 41:8
                       1:21                  64:6 67:3 70:7       Brandi24:9,10          54:17
ahead 44:20 59:24
                     assume  11:3 75:19      72:23 73:1 75:7      break61:11 62:8      cases  47:12 52:5
  59:25 74:14                                                                          cause  57:6 58:10
                       75:23                basis 72:2              62:20
al 79:23
                     assumes 58:22          bed49:14              breathing 30:5,5,6     61:13
alert 38:5 68:9
                     attending 17:13        beds24:15               30:15,18 31:10     caused   32:16,21
algorithm 9:5
                       21:4 24:24 47:17     bedside 12:4,8 29:8   breaths 30:18          57:11 61:21 62:4
allow35:16 36:17
                     attorney80:17,18       began36:5             BRIDGET 1:9 2:16     cell 56:4,9 73:18,22
allowed 35:19,23
                     atypical 16:19         begins 5:1            brief 57:9             73:23 74:2
  80:14
                     authority  79:13       behalf 1:19           Broadway2:24 3:8     Center   1:8 2:11
American 7:17
                     available 19:12        belief79:3            Brook8:17              3:26 7:11 79:23
AMERICA-KS
                     Avenue2:8,18           believe 65:3          Brookdale 8:17       CENTER-WOO         ...
  1:12 3:11

KELLEY REPORTING ASSOCIATES, LTD           515 S. MAIN, STE 105                            WICHITA, KANSAS
                                           316.267.8200                                             67202
            Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 8 of 17



                                                                                                    Page 2

  1:9                    34:12 35:22 43:6      69:19                 36:7,8,10 38:11     day 1:26 3:17,17
CEP 1:12 3:11            49:9 57:3,7,12      concerning 23:9         38:13 42:19,23,24    14:3 15:23 16:1
cerebellar 53:25         58:11 65:6,12,16    concerns 43:11          43:4 44:10 47:10     26:23 35:4 36:19
cerebrovascular          65:18 66:1 67:7     concluded 78:20         47:11,23 50:10       40:25 41:18,24
  61:3                   68:14,17,20,25      condition 34:10,13      54:22 56:10,13       44:4,16,19 45:11
certainly 14:11,14       72:17 74:7,18       confine 46:15           57:12 63:5 64:14     53:13 55:4,19
CERTIFICATE            coded 60:19           CONNORl:13              71:3 73:15,19        67:11 68:22 76:20
  4:27 80:1            coding64:8              3:16                  78:1,2,4 79:3        79:13 80:21
Certified 1:24 80:4    Cole 2:18 44:5,18     consist 22:20 48:8      80:11               Dean3:26
certify 80:5,12,16       55:6 77:2             52:1                counsel 80:17,18      Decent 36:15
CHAMBERS 3:2           collective 38:14      consistent 15:19      count20:15 24:18      decerebrate 31:3
CHAMBERS-D...          Coma 38:5 66:21         42:5,6 53:3 54:8    County 1:25 79:11     decision 34:24 35:1
  1:11                   66:23 67:9,17,19      54:12                 80:3,21             decisions 32:13
chance 56:23           come 15:20,21,24      consists 39:23 68:6   couple 61:11          decompensating
change23:2 46:1          15:24,25 16:4,5     consult 12:6 52:25    course 7:23            68:10
changed 44:15            18:19 22:24 23:1      69:15               courtl:1 5:5          decorticate 31:3
  45:10 55:2             23:15 24:2 32:5     consulted 69:8,22     cover 57:25           DEFENDANT3:2
changes 80:13            43:20 46:7 72:24    consulting 58:12      covered 73:13          3:7,11
chart40:23             coming 15:9 18:24       69:18               cranial 48:10,12,13   Defendants 1:15
Chartered 3:12           52:11               contact 73:17           50:7                 2:11,16,22 3:16
charting 24:12         commands 39:19        contacted 73:18       critical 32:9         deficit 53:12,18,25
check 71:8               67:4                continue 35:24        Cross-Examinati...     54:3
chose 8:8              Commission 79:19      continued 46:7          4:5 77:4            definitely 59:5
Christi 1:11 2:22      common 33:24          Cont'd3:l             CS8:6                  70:10
  7:4,6,8 14:19 22:6     34:2 42:2 75:21     conversation 18:10    CSR 1:21 80:4,24      dehydrated 37:4
  22:8 24:16 50:24     compared 7:23           20:25 28:5,7        CT 50:13,17,22,23     delivering 12:10
  58:7,19 59:16          76:11                 32:22 34:9,15         50:24 51:13,17       21:3 76:12
  62:2 71:2,11 76:2    compensation            38:16 43:5,8          65:9                Denning 3:12 77:3
circulation 51:20        64:18                 57:14,17,18 65:1    current 14:17,17      dep 72:11
circumstance 56:22     complaint 41:2          65:4,8,10,21,24       14:18,24            department 42:19
circumstances 20:3     complete 13:2           70:18 74:8,15,19    currently7:3 75:10    depending 14:22
  43:10,16             completed 10:19       conversations 20:7    Curriculum 4:9        depends 12:15,20
City 1:2 9:10,11         77:25                 27:24 28:4 58:3,9   custom21:2             14:25 18:24 36:21
Civil 1:20             completely 11:7,18      58:18 70:9,11       CV 6:25 62:24          39:6 51:10 52:10
CK8:6                    17:19 31:20 39:6      73:15               CVA 61:1,1,5           52:23 56:18 75:12
CLARK3:12                39:17 67:23 71:9    conveyed 13:15                              deponent 80:14
close 62:8             component 9:13        copy 6:21 37:19                D            deposition 1:18 4:8
code 18:3 19:18          64:11               corpus 61:5           Dl:17 3:8 4:1          5:2,19,24,25 6:3
  20:8 25:23 26:2      computer 16:2         correct6:l 8:10       dad64:25               6:19,20 10:2
  26:21,25 27:3,7      computer-aided          10:22 11:5,6 12:8   Dan 5:18               30:20 34:18,21
  27:15,17,21 28:9       80:10                 13:1 14:15 16:8     DANEY3:2               38:8 49:16 62:21
  29:15,20 30:8,10     concentrating           17:21 20:19,20      Daniel2:4              70:15 78:20
  30:22 31:25 32:12      32:24                 26:3,17,18 32:11    dan@dgwichital...     describe 68:12
  32:13,15,17,19,21    concern 17:13           33:5,6,18,25 34:1    2:6                   70:18
  33:7,9,14,15 34:8    concerned 55:15         35:11,12,14,15,17   date 62:25 79:6       description 30:19


KELLEY REPORTING ASSOCIATES, LTD            515 S. MAIN, STE 105                            WICHITA, KANSAS
                                            316.267.8200                                            67202
            Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 9 of 17



                                                                                                   Page 3

  63:2                  36:7 57:5 61:24        6:1 10:3,13,25,25   50:8,19 52:5,13        55:12,17,24 68:4
desk28:25               70:4                   11:1,4,21,24 12:1   53:3                   68:6 69:11,13,16
detail20:15           distinction 31:2         13:7,8,8,12,13,13 else's 72:12             69:17
details28:15 43:2     DISTRICT 1:1,1           15:16 16:25 17:2  El-Nabbout 57:15       examination 4:4
  57:22 58:25 71:7    DIVISION 1:2             17:4,10,11 19:21    57:19 61:6             5:11 11:22 12:13
  72:19               dizziness 40:22          20:1,6,17,23 21:6 emergency 42:18          13:15 17:21 18:7
determination 50:7      43:25 44:13 45:8       21:7 26:16 27:25    49:11,12               20:2 35:9 45:22
determine 25:10         45:17,25 53:9,11       28:10 29:7,9,13   emergent 52:14           52:7 69:9 74:11
  48:24,25 66:2         53:17 54:6,10,16       30:19 32:4 33:17  employed 7:3,5         examine 12:24
developed 35:10         54:18                  34:11,17 35:7       70:25 71:1           example 18:2 65:15
diagnose 13:24        Djdenning@cml-...        38:7,15,15,16,21  employee 80:17,18      exams 38:19,22
  71:17                 3:15                   39:20 40:2,10,24  English 77:6,8,11        40:3
diagnosed 42:10       doctor28:1,8 58:10       41:7 42:25 43:1,4   77:18,24             exclusively 42:22
  46:11 47:18,19        62:19 77:1 78:15       43:6,7,24 48:20   entail 47:14           Exhibit 6:16,19
  72:3                Document 3:22            56:3,8,16 57:6,15 enter 11:11              62:14,21
diagnoses 60:25       documentation            57:19 58:2,2 60:7 entrance 7:20          Exhibits 4:7
diagnosing 72:2         6:23 27:4 33:11        63:25 65:7 67:6   entry 26:19            expect 15:17 76:14
diagnosis 46:16         38:4                   68:16,19 69:3,4   equation 45:18         experience 10:24
  47:10,22 48:1       documented 19:10         70:24,24 72:14    ER 17:9 19:5 25:22       13:21,23 17:6
  51:19,23 54:12      doing 17:16 21:19        73:15 74:1,1,13     37:14 49:23 50:2       46:20,24 47:16
  59:22 60:3,22         23:14 31:11,12         74:16 75:1 77:6     50:4                   65:19 72:5
  71:13 72:7            39:2,3 43:22         duces 6:20          ERs42:10               experienced 30:21
difference 10:7         44:22,24 46:13       DUGAN2:3            escalate 30:9          expertise 10:24
  13:19 31:4 76:9       69:17                duly 5:8 80:6       et79:23                Expires 79:19
differences 7:16      Don 3:8 26:13          duration 56:12      evaluate 48:16         explain 63:25
  10:3 13:21,22         37:20                Dustin 3:12         evaluation 67:7        Ext3:14
different 7:22        D.M. 18:2,3,5,8        duty28:1            evening 26:2           extra24:11
  10:11 11:8,18,19      18:16 19:2,3,18      dwell 72:19         everybody 39:1         eyes 31:23 67:2
  12:4 21:11 23:2       20:9 25:22 27:22     D.Ml:3              exact 8:22 9:5 14:5
  25:2 39:3,7,11,15     30:21 32:17 33:2     d/b/a 1:8             18:17 23:7 27:14               F
  44:2,23 46:6,9,10     33:4 34:7,23                               30:24 32:6 33:13     facemask30:7
  76:14                 35:14,14 37:1,11              E            38:3 47:6 56:20      fact45:16,23 55:15
differently 13:25       49:8,22 55:3,17      E 1:17 2:1,1 3:1,1    68:11 71:6           FAIMON 1:10
difficulty 31:10        59:2,15 60:19          4:1               exactly 12:9 13:16       2:17
Direct 3:14 4:4         65:11,19 67:5        earlier 10:13 38:6    15:5,14 24:19,19     fair 26:2 41:22
  5:11                  68:13,16,19 69:4       39:24 40:2 53:5     29:4 30:8 31:1,6,8     57:23 66:9 73:25
directly 73:22          74:7                   77:8                33:11 39:18,22       family 10:4,11,12
discharge 60:23       D.M. 16:22             ED 37:22 41:1,2,20    41:16 49:24 50:1       11:5 14:14 22:12
discuss 16:4 22:25      19:4 26:20 34:10       42:13,14,15,22      52:25 57:8 61:2        70:11 76:11
  57:20 58:14 73:1      45:6 54:17 57:2        72:14               65:13,23 73:24       FANNING3:7
discussed 10:2 74:9     64:23 65:16          efforts 32:24         74:19 75:2           fast 51:4,13
discussing 13:5       downgoing 31:15        Eighth 3:13         exam 11:7,8 37:10      Fax2:6,10,15,20,25
discussion 32:20      Dr 1:10,12,13,13       either43:8 69:5       37:15 38:9 39:2,4      3:5,10,14,20,24
  40:18,21 57:9,11      1:13 2:17 3:7,16     elevated 46:11,16     39:13,22 48:2,5,6    Federal 1:20
discussions 32:15       3:16,16 5:2,16,24      46:21,25 47:20,24   48:8,10,12 50:7      felt 30:4


KELLEY REPORTING ASSOCIATES, LTD            515 S. MAIN, STE 105                           WICHITA, KANSAS
                                            316.267.8200                                          67202
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 10 of 17



                                                                                                Page 4

finally 30:11 55:23     75:20,22 77:22     50:15,20,22 59:9   10:25 11:4,21          58:8,19 59:17
financially 80:19     Francis 50:24       62:8,20  67:18      13:7,13 17:2,10        62:1,2 65:3
finding 48:18           59:16 62:2       good41:7             19:21 20:23 28:10     HOSPITALS 1:11
fine5:17 14:11        friend 1:4         grads 8:6            33:17 35:7 38:15       2:22
  44:21               further76:19 80:16 graduated 76:8       38:17,21 39:20        hour 51:16
FIRM3:3                                   Great24:17          40:2,6,10,24 41:7     hours 14:24 15:4
first5:8 9:20 11:4             G          GREEN2:17           42:25 43:24 48:20      24:12 26:17
  14:3,14 17:10,16    gain 60:11          Gregory 1:10 2:17   56:3,8,16 63:25       How's 50:15
  21:8,9,13,15,18     garnered 42:21       3:3                67:6 68:16 72:14      hundred 14:12
  26:1,4,19 27:8      gather 13:3         Gribble 3:8 4:5     74:1,3,6 75:1         Hutchinson 2:19
  28:23 29:2 36:3     general3 7:10,14     26:14,24 37:21,24 Hartpence's 20:17      hypothesize 45:13
  41:16,17 42:22      38:9 39:2,4,12,21    49:19 58:21 59:6   38:7                  hypothesizing 46:5
  74:4 75:24 80:6,9   39:22 55:12,16       59:9 77:5 78:5    head 65:17             hypothetical 44:20
five39:17 57:1        63:18,19 68:3      Gribble@hitefan...    headache40:16,19      55:7 71:25
flag66:3            generally  15:12       3:10                 43:25 44:13 45:8    hypotheticals 72:4
flags 49:15         getting 11:17  12:21 group  25:4,5,7,13     45:17,24 54:1,2,6
floor2:18 14:21       23:8,9 55:23       GROVERl:10             54:10,14,18                 I
  21:12 23:11,18    GIBSON2:12             2:16                heard20:l 7          ICU 47:15,15 64:9
  24:7,15 25:1,3,8  GILLILAND       2:17 Grundmeyer 58:2       Heflin 70:24         idea28:17
  25:15 28:24 34:7 Giroux 2:3,4 4:4      guardian 1:4          help 10:1 50:15      identification 6:17
  37:2 51:12 63:11    5:12,18 27:1,5     guess 14:9 40:12      HERNANDEZ             62:15
  75:14,16            37:19 49:21 59:8     48:11 57:1 63:23     3:17                identify 62:22
FLORES 1:21 80:4      59:12,14  62:7,18    71:4                hey 65:15 78:9       113:8
  80:24               68:24 69:2 76:18 guessing 40:11          high 7:19 33:10      illness 41:14
fluids 37:4           78:8,13             51:14                Hindi 77:18,24       imaging 3:22 48:3
focal48:23 53:7,11  give 33:24  39:19    guys25:12 35:10       HINKLE3:3             48:7 50:10,12
  53:17,25 54:3     given 14:22 18:23      51:9 70:25 71:1     history 11:15,22     immediately 24:4
focus 63:13           40:4 80:7,11       Gyoung@hinkla...       12:12 13:1,3,14      29:8 68:23
follow 39:18 64:17 gives 50:16             3:6                  17:20 18:5 20:18    important 6:7
  67:4 68:13        giving 23: 16 78: 13                        35:8 40:16 43:25    inclusive 79:2
following 63:22     Glasgow 38:5                  H             44:12 45:8,16,24    incomplete44:19
follows 5:10          66:21,22 67:9,17 habit21:2                52:7 55:1 74:11      55:6
foregoing 79:1        67:19              half7:7               HITE3:7              independent 19:17
form35:3 36:19      go7:12 9:19 10:24 hand 6:18 62:20          hold 24:21             19:22
  37:16 41:18 44:4    13:6 16:1 22:24      80:20               home 77:13           India 7:13,15 77:9
  44:5,16,18 45:11    23:1 26:7,12       hands  31:19,21,22    honest 55:20         Indian 7:17
  46:3 51:7 53:13     32:17,17 33:14       67:3                HONEYMAN3:7          indicate 63:3
  54:13 55:4,18,19    37:18  43:21 44:20 Hang26:24             hospital 16:7 17:9   indicated 18:20
  58:21 66:13 67:11 59:24,25 65:18       happened 29:20         24:3 41:13 46:7       35:8 38:8 48:16
  67:21               66:1 67:15  74:13    41:16 65:18 73:24    63:20               indicates 29:6
forth 80:8            75:2                 74:10               hospitalist 14:20      60:21
found65:9           goes 9:5             happening75:4          17:15 24:25         infant39:6
foundation 37:17    going 6:18 9:19      hard 13:20 78:14      hospitalists 70:23   information 12:16
  44:20 51:8 67:22    14:9 26:8 29:1     Hartpence 1:13        hospitalization       12:21 13:4,6 40:5
four7:24 39:16        35:18  46:1 50:14    3:16 6:1 10:3,13     41:17,20,21 58:7     42:21 45:5 54:25


KELLEY REPORTING ASSOCIATES, LTD         515 S. MAIN, STE 105                          WICHITA, KANSAS
                                         316.267.8200                                           67202
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 11 of 17



                                                                                                Page 5

  55:8 59:19,21        55:6                51:14 52:24 53:5        69:7,21 71:21     MARINO2:12
initially 22:22       JUDD 1:10 2:12       53:18 54:21 55:14    level 10:24 17:6     marked 6:16,18
  30:17 32:1                               56:1,23 59:2 60:6    liked 8:12            62:14,21
inpatient 21:18                K           60:7,8 61:2 64:1     likewise 6:12        married 77:19
  44:24              Kannada 77:24         64:22,24 65:16       limb 48:22 53:7      MARTIN2:23
instance 66:10       Kansas 1:1,2,2,22     67:1,8,13 68:10      limit 18:25 19:2     Mary60:12
instructed 44:1        1:24,25 7:10 8:9    68:11 69:1,6 70:1    limited 43:3         mass 65:9
insurance 44:22        8:11 9:8,10,11      70:6,7,11 71:5,6,9   LINVILLE 3:12        Massachusetts
intensity 33:10        21:22,23,25 22:3    71:12,16,18 72:1     LISA 1:10 2:12        8:21
intensivist 30:13      22:10,11,12 80:2    72:25 73:5,6,9,25    listing73:5          Masterman 60:13
  32:2                 80:5,21             74:5,18,24,25        little 11:18 59:7     60:13,14,15
interested 80:19     keep25:12,19          75:6,18 77:12        LLC 1:8,13 2:11,12   Masterson 60:7,12
interesting 16:20    KELLEYl:21          lmowing 56:22            2:17 3:3,11,17     match9:6
internal 10:14       Kelli 1:4 49:17     knowledge 26:22          79:23              matching 9:6
internally 25:13       64:22 65:15,22      53:21 79:3           LLP3:7               mean 11:4 14:2
interview 8:16,19      70:5,19           known55:1              location 9:8          15:14 19:9,14
  8:20 9:1           KENT 1:14 2:22      KS 2:5,9,14,19,24      log 16:2              21:17 31:9,16
interviewed 8:12     Kevin 64:24 65:22     3:4,9,13,19,23       long7:5 25:19         33:11 40:11 42:12
  8:17                 70:4,19             80:25                  27:17 28:17 33:7    44:7 46:23 48:2,2
interviewing 9:4     kid 9:25 36:22,23   Kuckelman 2:7,8           35:18 56:15,24     49:24 56:11,11
intracranial 46:11     55:22 67:14,15,16 Kundu 78:9                57:21              63:15 64:6 68:22
  46:16,21 47:1,20     67:20                                    look59:4 66:1         69:13 71:17 72:18
  47:24 48:15,19     kids 9:24 10:1                L            looked30:4            73:19 78:9
  50:9,19 52:6,13    kind 10:6 40:3      lack44:1,13 45:8       looking 40:4,17,23   med 7:13
  52:20 53:3           65:18               45:17,25 53:23,24       48:9 60:8         medical 1:8,9 2:11
introduced 5:18      KIRKLAND 2:7          54:6,10,21 55:1      looks 18:13 25:25     3:26 7:11,20,21
intubated 29:17      know9:4,19 11:10 language 77:6                26:16              8:5 9:21 11:15
  30:12 32:3           11:11,13 12:9,17 languages 77:10,15      lot41:25 47:7         18:14,15,18 20:12
involved 34:24 35:2    12:20 13:3,23       77:21                                      39:1 54:24 56:24
  52:9 57:2 58:13      14:6,8,9,25 15:6  lasted 56:25                  M              63:4 72:22 73:2,4
  64:19                16:24 17:6 20:11 late 36:10              M2:13                 73:7,7 77:25
issue 46:8 59:10       20:11,12,15 21:8 LAW2:3 3:3              machine 80:9          79:23
issues 9:24 53:8       21:10,10,11 22:21 lead 31:25             Main 1:22 2:13       medicine 8:1 9:25
it'd 41:14             24:3,14,18,19     learn 11:12,17          3:23 80:25           10:12,14 13:22
                       25:6,11,17,17,18    12:13 59:21 60:4     making27:6 60:3       22:12 63:16
          J            25:19 27:12,17,20   70:2                 Manager 3:26         medulloblastoma
J 1:21 2:8 3:12 80:4   28:20 30:1 31:4,6 learning 12:15         March 11:20 15:3      51:24
  80:24                33:9 34:5 36:20     22:22                 15:3,13,15,23       memory24:5 28:15
JAMIE 1:13 3:16        36:23 37:7,9 38:4 left 25:18 61:1,5       16:25 17:7 19:15    mention 49:10 73:6
January 1:26 5:3       38:24 39:5,13,16 legs31:12 67:3           20:21 22:15 23:5    mentioned 10:13
JENNIFER 1:11          39:25,25 40:23    length 56:7             24:5 25:6,15         33:16 38:6 40:2
  3:2                  41:15 42:3,4,25   let's 14:3 15:3,23      27:13 46:14,20       40:24 48:20 62:5
job 73:5               43:18 45:6 47:11    18:25 19:2 23:4       47:3 59:17 65:5     mentor 64:16
Joey3:26               47:13 48:22 49:8    24:5 25:5 46:14       69:7,21 71:21       mentoring 63:22
Join 35:4 44:6 55:5    49:25  50:3,5       46:15 62:7 65:25      72:5                message 49:18


KELLEY REPORTING ASSOCIATES, LTD        515 S. MAIN, STE 105                           WICHITA, KANSAS
                                        316.267.8200                                           67202
          Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 12 of 17



                                                                                               Page 6

Michael2:8 3:22       60:11,12                                  45:21 46:14,19
                                                       notice4:8 6:19               parties 80:13,17
Michelle 2:13       native 77:6                                 47:3 48:5 49:22
                                                       number 14:5 23:7             partly 71:11,11
michelle@gwmk...    natural 1:4           24:21 41:19 47:6      50:6 51:23 54:17    partners 70:21
 2:15               nausea45:6 54:11      56:21 60:25 70:1      55:11 56:7,22       parts 31:18
middle 43:21        necessarily 11:9    nurse24:9,10     28:8   59:8,19 60:16       patient 11:13 12:4
midlevel 58:10        13:2 16:14          29:25 34:22 58:10 61:5 62:7,8 63:2         12:5,10,24 16:3,5
Miles3:22           need26:9 37:19      nursery 14:22           64:15 66:6,15,19     17:17 18:23 20:23
mind 39:23          needed40:7            75:13                 67:24 69:3,20,25     20:24 22:22,24
minima136:16,20     needs 24:4 55:22    nurses 34:3,6           72:16 73:13 74:13    28:11,14 29:17
minor 1:3           nerve48:10,12                               76:18                39:3,8,16,18
minutes 32:7 57:1   nerves 48:13 50:7             0           once7:21 32:1          41:12 43:5,19,20
 62:9 67:15         neuro 48:5,8 50:6   01:17,17                54:15                46:6,12,17 47:20
missed 66:3,12,16     69:13,16,17       oath  5:8             oncological 52:4       47:25 49:1 51:15
missing 13:10       neurologic  39:4,21 OB  10:14             opening  31:23 67:1    51:21,24 52:11,14
MIZE3:12              53:11 55:16 68:3  Object   35:3 36:19   opinion 59:10          56:18 58:12,13
mkuckelman@kt... neurological 37:10       37:16 41:18 44:4 opinions 61:14,17         64:3,13 68:7,9
 2:10                 37:15 38:9,19,22    44:16,18 45:11        61:21                69:10 71:15,23
mom 18:11 20:18       39:2,13,22 48:6     46:3 51:7 53:13     order 8:1 11:13        72:2,3,24,25
 40:6 64:23           52:3,3 53:18,25     54:13 55:4,18,19     48:6 50:21 51:2,4     76:13
moment 74:23          54:3 55:12,24       58:21  66:13  67:11 ordered 51:17         patients 10:21 11:2
Monday 51:12          68:6                67:21               ordering 51:15         13:24 14:2 15:1
month 75:15,15,21 neurologist 52:9      objection  67:12      oriented 38:5          16:10,12 17:8,15
 75:21                57:16 60:2 69:9   observation 44:3,7 originating48:13          23:9,10,17 25:1,7
Morgan 1:4 18:16     69:15,18,22 72:7     44:8,9,21,23        outpatient 63:20       25:14 34:3 39:14
 49:17 64:22,24     neurosurgeon        observe35:14          overdosed 43:19        41:3,23 42:2,10
 65:22 74:7 79:23     52:24 53:1 60:3   observed 30:16        Overland 2:9           46:21,22,22,25
Morgan's 20:9         72:8              Obviously    67:1     overnight 23:19        47:5 49:13 52:2
morning 5:25 15:7   never  18:3,5,7,10  occurred   20:8       oversee 14:20,21       57:20 58:15
 15:9 19:14 23:21     47:9,17,19 51:14    34:13  58:24  60:5                        patient's 30:2
 36:10 51:13 56:1     74:9                61:7,17 62:3 65:5            p            PA-C 1:10 2:16
 56:17 67:10 74:10 New 8:18               75:2                Pl:17 2:1,1 3:1,1     pediatric 9:16,20
 75:3               newborns 63:15      occurs  64: 12        page26:7,12,15         10:5,10,15,21
movements 31:23     night 15:7,8 43:22 offering 59:10          38:3                  11:2 14:20,21
moving67:3          nods 50:11          official 80:20        paged56:5              17:8 21:12,18
MRI 50:13,16,22     normal 39:13        Oh26:12 27:6          pages 73:20 79:2       23:11,18 24:6,15
multiple 8:13 42:9 North 1:24 2:13 3:8  okay  5:18  6:14,23   paid 64:17             25:1,3,7 32:9 34:7
M.D 1:19 3:7 4:3      3:18                13:19 15:21 16:15 papilledema 48:21        39:3,16 41:3,23      '
 5:7 79:6           Notary 79:16          16:17,22   18:25      53:6                 42:2 46:12,17,22
                    note25:25 26:1,4      21 :20 22:1,20      parents 13:6 57:10     47:20,25 49:1
         N            26:20 27:8 28:20    23:4,21 25:5,12       77:14                51:12,20 52:2,9
N 1:17 2:1,4,24 3:1   37:22,25 40:25      27:10  29:2,11      Park2:9                52:14 57:15 63:10
 3:4 4:1              43:1 58:5,15        31:9 33:22 35:6     Parkway3:4             63:18 69:8,22
Nall2:8               60:21 66:7 70:7,9   35:21  36:5,16      part63:3               70:23 71:22 76:1
name 5:13,18 8:19     70:16,16,17 72:15 37:13 38:1,7,21       particular 16:22       76:6,10,13
 8:22 29:18 30:2    notes 25:21 43:3      42:6  43:7,14  45:2  66:9                 pediatrician 17:14
                                 --- - - ---- ---- "

KELLEY REPORTING ASSOCIATES, LTD                 515 S. MAIN, STE 105                  WICHITA, KANSAS
                                                  316.267.8200                                 67202
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 13 of 17



                                                                                                   Page 7

pediatrics 9:23          45:18               prior 5:19 7:8         24:17 27:10 35:5    receive 6:21 34:2
  10:14,16 63:12,17    please 5:5,13 6:9       11:20 16:25 18:2     45:3 54:9 58:17       55:25 71:8
  63:19,20,21 64:7       7:1 23:13 26:11       18:13 19:18 20:21    58:22 61:19 65:13   received 20:22 34:5
peds 21:14             point 32:4,19 36:2      26:21,25 27:3,7      69:20 71:19,20,20     65:12
perfect 67:16            36:3 55:9 60:4        27:21 28:9 30:22     74:13              recess 62:12
performed 55:13          64:21 65:25 67:14     33:14 42:3 43:6     questions 57:24      recollection 19:11
  60:22                  70:13,17              45:24 46:14 47:3     61:12 76:16,20,21     19:17,22
period 15:12 34:14     pons 61:1,5             50:2 61:7 65:12      76:23,25 77:2,3    record 5:13 18:14
  37:9 60:17 80:14     possibly 32:16          69:7,21 71:21        78:14 80:8            18:18 26:20 37:14
person 12:12             56:11,14 61:4       probably 6:7 12:2     quick5:15 50:17        49:7 60:9 62:10
personal 57:22         posterior 51:20         13:18 33:11 56:25   quote 53:19            62:16,19,22 66:11
  58:5,15,25 66:7      posturing 30:22,25      65:6 71:20 74:3                            70:3,3 74:25
  70:8 72:2 74:1         31:3                procedure 1:20                  R            78:12,16,18 80:11
personally 9:24        practice8:11 0:4        28:14               R2:1 3:1            recorded 56:9 79:2
  18:6,9,12 20:10        10:11 11:5 14:15    process 7:15,22 9:6   raised48:15,19      records 13:11
  46:13,18 47:17,19      51:22,25 52:1         10:8 20:13,14         52:20               18:15,21,22 19:5
  58:4 60:8 70:8         63:2,12,13,15,17      73:20               raises 49:15          19:6,12 20:12
  71:16 72:1             63:18 64:12 72:8    processes 22:23       rank9:1               25:12,18 26:9,10
pgs4:8,9                 76:12               program 9:2,3         ranks 9:2,3,3         36:6 37:13 40:17
phone 12:14,18         practicing 13:22        21:21 22:3,10       rapid28:21 30:9       54:24 56:9,24
  13:16 19:20,23       preparation 70:15     programs 8:15,25      read 19:9 79:1,1      59:4,7 66:1 72:10
  20:4 21:1 23:20        72:10               progress 70:16        really 5:15 55:20     72:12,13
  23:25 28:16,18       present 3:26 5:23     properly 30:5,15      reason 67:8 69:19   red49:15 66:3
  34:3,5 35:9 55:25      5:25 12:18,19,23    propounded 80:8         69:23 74:21       Reddy 1:12,18 3:7
  56:4,9 73:18,22        14:4 16:7 29:3      provide 10:20         recall 11:23,25       4:3 5:3,7,14 79:6
  73:23 74:2             30:20 67:13 72:24   provided 13:12          12:2 14:5 15:5,14 reduced 80:9
physical 11:7,8,15     presentation 16:19      40:6 43:2,23,25       17:1,3,5 20:3,5,7 refer28:20
  11:22 12:12 13:14      41:1,25 45:13,15      44:12 45:5 65:14      20:10,16,25 21:4 reference 27:6
  17:21 18:7 35:9        45:20 55:21         provider 20:8 28:8      21:8,12 23:7 24:8   29:12,12 34:18,21
  45:22 52:7 74:11     presented 25:22         46:2 58:9,18          25:9 28:5 29:4,17   40:14
physically 11:21         29:7 40:15          providers 41:24         30:23 31:1,6,7,9  referenced 39:20
  12:18,19,23 16:6     presenting 41:2,13    providing 12:3,5        31:12,14,19,24    regarding 18:16
physician 17:14         47:13 56:19            45:1 70:12 76:15      32:6,22 33:9,12     20:8,18,23 21:1
  29:2,18              presents 52:11        Public 79:16            33:17 34:9,15       23:10 24:11 25:13
physicians 29:14       pressure 47:21        pulse30:4               37:8 38:16,23       26:2,20 32:13
place 34:22              48:15,19 50:20      pursuant 1:20           40:18,20,21 43:7    34:3 40:21 42:22
places 8:13              52:21               put26:19 30:7           46:13 47:6 49:24    57:6 72:22
plaintiff 1:5,19 2:3   pressures 46:12,16      34:22                50:1 51:18 56:2    relate 54:17
  5:21                  47:1,25 50:9 52:6    p.m26:17 62:12,13       57:8,8,13,17,18   related 54:14,15
plan 16:5 23:1          52:13 53:4             78:20                 57:22 58:3,4,8,16 relates 11:1 17:8
  34:21 35:10,13,18    pretty30:17 32:24     P.O2:19                58:17,23,25 60:20    22:14 37:1 61:13
  35:20 38:10,12,14     75:21                                        65:23 66:7 69:1     61:16,19
  39:21 44:14 45:9     previous 15:8                 0              70:6,9 72:1 73:14 relative 80:16,18
  45:22 55:2            40:25                question 6:8,12,14     73:24 74:8,15,17 relying 17:24
play 13:21 21:20       PRINGLE2:23            10:9 23:12,13         74:19 75:4,5,6     remember 8:22

KELLEY REPORTING ASSOCIATES, LTD         515 S. MAIN, STE 105                             WICHITA, KANSAS
                                             316.267.8200                                         67202
            Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 14 of 17



                                                                                                       Page 8

  18:1 7 27:14,19 ,23 respond 30:3           rounds 23:14,21       sees 64:2,5              2:2 6
  27:24 2 8:3,7,12    Responded 28:21          36:4,5,9 73:11      seizing 43:18          somebody 17:14
  29 :14,19,19,23     response 28:21         routine 21:3 28:13    seizures48:21 53:6       42 :3 43 :1 8 55:22
  31:10 40:9 ,14        30:9 52:8 80:7       rules 1:20 6:3,5      senior 29 :10 76:7       66:23
  54:23               responsibilities       running 40:1            76:10,11            somewhat 67:24
remote 45:16,23         14:18                                     sent25:16                 68:2 74:2 2
repeat 10:9 23:12     responsibility                    s         sentence 29:6          sorry 8:17,18,21
  54:9                  14:18 38:18 72:21    S 1:17 2:1 3:1,23    service 15:1 21:14        18:25 33:3,3,23
rephrase 6:9 23:12 responsible 24:25         sake44:22               47:16 75:12,13,18      3 4:19 3 8:2 44:2 0
  46:23                 25:3,14 73:6,10      Salina 3:13          services 21:11 25:2       49:6 51:9 52:19
report 23 :16,24,25     74:22                Samantha 2:23        set 80:8                  53:14,21,22 54:2
reported 43:11        rest 36:1 37:5,25      sat 74:9 75:1        severe 52:23              54:9 58:5 59 :24
reporter 1:24 5:5     review 13:11 16:3      saw 18:3 25:14       severity 52:12            60:10,11 74:13
  80:5                  18:21,23 36:6          3 4:11             shallow 30:17          South 1:22 3:13
REPORTING 1:21          3 7:13 49:7 50:1 7   saying40:15 75:3     sharing 72:25             80:25
reports 21:3 23:8,9     56:23 66:15 70:15    says 28:21 29:7      shift 18:20 24:12      speak 77:13,15,21
  56:16                 72:12,16 80:12         3 8:4 60:25 61:1,5 short62:20             speaks 78:8
represent 5:20        reviewed 18:15,17      Scale 38:6 66:22,23 shorthand 1:24          special 7:25
requested 80:12         72:10,14               67:9 ,17,19           80:4,9              specialist 32:10
residency 8:9,15,24 reviewing20:11           Scday@woodard... show24:1 43:12             specialties 64:9
  9 :7,16,20 10:4,5,8   54:23 74:25            3 :20                 50:14               specific 63:13,16
  10:10,11,19 11:11 revisit 65:17            scenario 73:23       showed 27:12,13          69:18
  11:17 14:4 21:21 revisiting 66:21            74:20                 27:15,18 30:12      specifically 60:20
  22:3,10,13 60:1 7   RICK 1:21 80:4,24      school 7:13,19,20       55:11               speculate 45:12
  63:8 76:1,7,10,12 right 5:15 8:19            7:21 9:21 11:16    SIGNATURE 4:26           55:10
resident 7:10 11:5      10:18 22:10,19         39:1 77:25         signs 53:2 54:7        speculation 44:17
  13:4 14:15 17:12      33:1,4,20,21         schooling77:11          65:20                 46:4
  1 7:16 21:23 29 :3    36:11 38:15 40:13    schools 8:14         similar 20:22          spoke56:8
  29:10 42:2 3 43 :12   42:17 44:11 45:3     scope 51:22,25 52:1 simultaneous 77:10      Springfield 8:21
  47:12 60:15 63:24     51:10 69:14 75:16      72:8               sir 78:6               ss 79:10 80:2
  69:16 73:1,20         75:19 78:3           score 67:25          sitting 28:25          St 50:24 59 :16 62:2
  74:4 75:24 76:7     Risk3:26               seal 80:20           situation 33:10        stabilizing 32:25
  76:10,11            RN 1:10,14 2:12,22     second26:24 29 :6      3 6:21 ,23 40:4        33:4
residents 10:12 ,15 role 14:17 2 1:20          41:13 75:25          52:10,15 71:25       stand 49 :5,8
  16:4,13,17,2 0        22:14,16             section25:16         situations 34:4        standpoint 17:19
  1 7:11 21:9 22:5,7  room 13:7 29:1,3,5     Sedgwick 1:25 80:3 six 75:20,22               17:24 45:19
  22:8,9 ,15,21,24      29 :24 32:5 49 :11     80:21              skimmed 72:18          start 18:19,20
  23:5,8,10,14,16       49 :12               see7:1 13:24 15:17 sleep 35:16,19,24          3 2:19
  23:22 29:1,24       rotating73:8             17:15 19:9 22 :24    3 6:1 7 3 7:1,7      started 61:22
  33:2 4 36:7 38:19   rotation 14:23           23:1 3 7:14 43:2 0   55:23                stat 51:2,4,11,15,17
  63:4 64:17,17       ROTH3:l 7                43:21 64:6,12,16 sleepiness 54:7          state 5:9 ,13 79:10
  66:17 72:23 73:3 round 15:9,12 16:9          66:11 68:18        sleeping 35:23 37:6      80:2,5
  73:21 74:22 75:8      16:12 34:23 72:23    seeing41:24            39:25 66:23 67:14    States 1:1 8:2
  75:10,14,17,22      rounded 16:2 4         seen 22:25 41:25     sleepy 3 8:5           stay70:13
  76:6                rounding 16:18           42:9 47:12         smwoods@marti...       STEFANIE 1:13

KELLEY REPORTING ASSOCIATES, LTD         515 S. MAIN, STE 105                               WICHITA, KANSAS
                                             316.267.8200                                             67202
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 15 of 17



                                                                                                    Page 9

  3:16                  57:25 58:1 73:14    39:22 43:16 46:19    three 9:18 24:11        20:9 27:7
Step 8:6,6,6,7        surgery47:14 61:7     47:25 65:8 68:11       77:10,16            treatments 11:14
Stephanopoulos        suspect 50:19 52:5  tells 40:1             throat 42:5,7,11      triage 37:24,24
  29:13 32:4 57:6       71:17             Telugu 77:18,24          45:7 54:8,12,19     trial 57:24
  65:7,7              suspected 47:24     term 68:11             throwing 37:5 42:1    tried 30:1,7 36:2
Steven 3:17             71:15,22          terms 10:7 12:10         42:4                  51:15
stiff30:24 31:13,17   suspecting 50:8       19:20 21:2 26:20     till 6:13             true 79:3 80:10
  31:18               sustained 59:15       31:11 34:10 45:21    time 5:4 14:3 15:11   truth 5:9,9,10 80:7
stopped 30:6          swear5:5              45:22 47:9 56:7        15:12 16:16 17:7    try 16:2 30:1,2
Street 3:13           sworn 5:8 79:12       61:10,24 76:12         17:12 18:17 21:13   trying 11:12
strep 42:5,6,11         80:6              test 7:25 50:20          25:21,22 27:13,14   tumor 51:20 61:20
  45:7 54:8,12,18     symptoms 41:4       testified 15:16 35:7     28:2 29:5,10 32:4     65:17
strike 16:23 34:19      45:14 47:14 53:2  testifies 5:10           33:12,12 34:6,8     two 7:7 10:7 30:25
  35:6                  65:20             testify 80:7             34:11,12,14,16        31:5 41:24 42:18
stroke 58:20,24                           testimony 20:18          36:1,13,15,16,20      51:16 75:24,25
  59:2,16 60:5                  T           24:9 49:16 79:2        37:1,7,9 40:5       Tyler2:4
  61:14,16 62:3,4     T 1:17                80:7,11,12             41:14 42:15 43:23   type 37:10 50:12
  71:13,15,22 72:3    take 6:20 7:25 8:6  testing 45:23            45:14,20 53:1         53:2 64:18 70:16
  72:6                  13:5 16:20 20:21 Thank37:23 76:22          55:11 56:8 57:23    types 56:16
students 63:4 72:22     32:12 52:7 56:15    76:23,25 78:6,7        60:4,18 64:2,5      typical 73:19
  73:2,4,7,8            62:7                78:15                  65:25 67:6,7        typically 15:11
style21 :2            taken 1:19 62:12    Thanks 26:13             73:11,11 74:4         16:2 18:22 30:1
Subscribed 79:12        80:9              thing 6:7,25 8:5         76:19 78:14 80:14     49:13 56:6,15
subsequent 72:16      talk 16:4 23:3      things 13:25 45:13     times 42:9 69:25        64:7 66:4 74:17
subspecialist 58:14     28:10 67:16 68:13   46:5 55:10 68:6      time-based 64:8
  59:22 60:1            68:16,19 69:4     think 15:16 19:25      timing32:6 33:13               u
succinct 49:18          74:18               22:11 26:6 28:1      tired 36:22 37:3      Uh-huh 33:19 49:4
suddenly 30:6         talkedl9:l 50:6       29:4 30:22,24        today5:3 76:16          60:24
sufficient 36:13        51:9 53:22 74:6     31:2 37:12 38:1,3    told 13:8 49:20       ultimately 35:13
Suite 1:22,25 2:4,8   talking 12:17 20:5    39:5 40:7,24 51:1       62:3                 52:8
  2:13,24 3:4,8,18      22:21 37:22 50:12   51:3 53:15,16,17     TORLINE2:7            uncommon 41:23
  3:23 80:25            68:7,8 78:10        53:24 54:5,24        totally 5:17          undergrad 7:12,14
summary 60:23         tap 30:2              55:14,21 59:18,22    Tracy2:18             undersigned 79:13
supervise 75:8        taught 11:15 77:7,9   60:9 62:5 66:16      train 38:21           understand 5:20
supervised 76:6         77:12               66:18,20 68:21       trained 38:24           6:5,9,15 35:5 45:2
supervising 22:18     tcole@gglawks.c...    69:24 70:20 73:13    training 38:18,25       70:14
  23:6 63:23,24         2:21                74:12 76:3,4,17        64:19               understanding
  75:11               teach 63:4 73:9     thinking 20:14         transcript 80:15        36:25 67:5
supervision 22:20     teaching 74:23      third 17:11 29:6       transcription 80:10   understood 76:16
  60:16,18            technology 50:25      75:25                transfer 60:21,25     unit73:8
supervisor 73:2       tecum 6:20          thorough 41:8,10       transferred 71:6,10   United 1:1 8:2
supervisors 73:3      telephone 12:5        41:15                treat 11:12 13:25     university 7:10,17
supposed 34:23        tell 7:15,16 10:6   thought20:13,14           13:25 71:18          7:18 8:8,11,20,23
sure 7:2,19 10:12       15:21,25 22:24      61:6 64:15           treated 14:2            9:2,7 21:21,23,25
  16:2 22:11 47:21      29:22,22 30:16    thousands 14:7         treatment 11:2          22:2,9,11


KELLEY REPORTING ASSOCIATES, LTD           515 S. MAIN, STE 105                           WICHITA, KANSAS
                                           316.267.8200                                             67202
           Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 16 of 17



                                                                                                Page 10

 update 56:19       wanted 9:25 43:19     words 10:6          10:30 36:10          265-93112:25
 upgoing 31:14      wasn't29:3 30:15      work 7:8 22:5       1002:24 3:8 47:7     267-2000 3:5
 usually24:2 47:13    35:22                24:11 64:4         105 3:14,23          267-7803 3:10
  50:23             Waterfront 3:4        worked 7:10         107402:8             267-9380 3:24
 U.S8:5             Watson 2:12,13        wouldn't 13:2 47:8  108 1:22 80:25       267-9382 3:24
                      46:3 54:13 55:5      69:15              11:00 36:10          29772:19
         V            76:21               write 7:19          11:521:26
v79:23              wax41:4               writing 80:9        12:47 62:11,12                3
Vaguely 29:21       way 13:13,17 25:10    written 13:15       12:57 62:13,17       3 8:7
varies 14:25         45:4 48:24,25        wrote43:l           129 3:13             3012:13
various 11:13 68:6   50:17 67:18                              1300 2:13            314:8 6:16,19
vary75:15           weakness 48:22,23              X          13126:12,15          316 2:5,6,14,15,25
versus 12:18 44:24   53:7,7,8             X4:1                14 60:25               2:25 3:5,5,9,10,19
VIDEOGRAPH... week 14:22                                      15 67:9,25             3:20,24,24
  3:21 5:1 62:10,16 went 6:3 9:20 37:7             y                               32 4:9 62:14,21
                                                              16173:4
  78:18              41:20                yeah 8:13 9:12,22   18-year-old 39:7
videotape 1:18 5:2 Wesley 1:8,9,9 2:11      14:13 20:17 21:16 192126:16                     4
video@kelleyrep...   3:26 50:2 79:23        24:23 25:20 26:14                      4 4:8,9
  3:25              we'll61:10              27:1 32:8 36:12            2           4th 1:26 5:3
visit42:13,22 50:2 we're62:19 78:15         40:17 42:8,15,21 2 8:6,6 37:24         400 3:4
Vitae4:9            We've62:8               44:12 48:11 49:6 2nd 2:18,18           45 62:8
vomit 54:15         wheeled 49:12,14        60:14 64:24 65:1 2:18-CV-021581:7
vomiting37:4 42:3 White 1:13 3:16           67:18 68:1 69:12 202:18 24:18,21                5
  45:7 54:11,14                           year 8:8 11:4 14:14   67:15              54:4 79:2
                     11:1 12:1 13:8,13
vs 1:7                                      17:11,12,16 21:9 200 47:7              5-and-a-half 7:23
                     16:25 17:11 20:1
                                            74:4 75:24,25     2000 21:24           5-year-old 39:9
                     20:6 38:15,16
         w           43:7 68:19 69:3      years 7:7,24 9:17   201610:20            500 2:24
W2:18                                       30:25             201711 :20 15:3,13   515 1:22 3:23 80:25
                     73:15 74:1,16
Waco 1:25 3:18       75:2                 yesterday 5:23        15:15 16:25 17:7             6
Wadud70:24          Wichita 1:11,22,25      34:17,20            21:24 22:15 23:5
Wagner29:7,9                              York8:18                                 64:8 11:20 16:25
                     2:5,14,24 3:4,9,19                         24:6 25:6,15,18      17:7 20:21 24:5
wait 6:11,13 38:2    3:23 9:14 80:20      Young3:3 37:16        46:14,20 47:3
 60:10,11                                   51:7 55:18 66:13                         25:15 72:5
                     80:25                                      59:17 69:8,21      6th 15:3,23 19:15
wake 30:3 36:2,14 wife 77:21                67:12,21 76:23      71:21 72:5
 36:17 67:15                                                                         25:6 27:13 46:20
                                                              20191:26 5:4
walk29:24 49:2,3
                    within-named 80:6
                    witness 4:26 5:6
                                                   z          206 2:4
                                                                                     56:17 65:5 71:21
 49:13 50:3,4                             Zoglman 24:9,10                          6-year7:23
                     50:11 78:7,11,16                         2451 :24 3:18
Walker's 34:20                              24:10                                  6:1520:2
                     80:6,11,13,20                            2502:8
wane41:5                                                                           6:3067:9
                    witnessed 11:21                1          2601:25 3:18
want 9:1 14:8                                                                      624:9
                    woken55:22            18:6 37:24          263-0125  3:20
 37:21 38:9 40:12 WOODARD3:17                                                      620 2:20,20
                                                              263-4958 3:19
 41:15 45:12,12                           1:15 78:19,20                            630-8466 3:5
                    WOODLAWN 1:9                              264-73212:14
 52:18,20 53:19                           1:52 5:4                                 654-8684 80:26
                    Woods 2:23 35:3                           264-8614 2:15
 55:9 56:20 57:25                         10:00 15:18,25                           662-0537 2:20
                     44:6 76:25                               265-2955 2:25
 65:17 73:14                                23:16 35:21                            662112:9
                    word63:23                                 265-77413:9
                                          10:0228:22                               669-9426 2:20

KELLEY REPORTING ASSOCIATES, LTD      515 S. MAIN, STE 105                            WICHITA, KANSAS
                                          316.267.8200                                          67202
             Case 2:18-cv-02158-KHV Document 439-11 Filed 05/15/20 Page 17 of 17



                                                                                   Page 11

 672021:22 2:24 3:9
  3:23 80:25
 67202-0127 3:19
 67202-4813 2:14
 67206-6639 3:4
 672122:5
 67402-0380 3:13
 675042:19
         7
7th69:7
7:00 34:12
7:2126:17
721-5500 2:5
722-7510 2:6
774:5
78 79:2
785 3:14,14,14
794:26
         8
804:27
800 80:26
823-1868 3:14
823-6325 3:14
825-8207 3:14
        9
9:2518:13
9:3015:17,24 23:15
  35:21
9132:9,10
9402:4
948-86112: 10
948-8612 2:9
9503:8




KELLEY REPORTING ASSOCIATES, LTD    515 S. MAIN, STE 105                   WICHITA, KANSAS
                                     316.267.8200                                  67202
